                UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
__________________________________________
                                           )
HISTEEL CO., LTD, and KUKJE STEEL CO.,     )
LTD.,                                      )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )
                                           )
UNITED STATES,                             )
                                           ) Court No. 20-00146
                  Defendant,               )
                                           )
      and                                  )
                                           )
NUCOR TUBULAR PRODUCTS INC., and           )
ATLAS TUBE, and SEARING INDUSTRIES,        )
                                           )
                  Defendant-Intervenors.  )
                                           )
__________________________________________)

              DEFENDANT’S RESPONSE TO THE COURT’S QUESTIONS

       Defendant, the United States, respectfully submits this response to the Court’s questions

in advance of oral argument, ECF No. 49.

II.    Questions to the Government and Defendant-Intervenors

       1.      How do you respond to Plaintiffs’ argument that Commerce does not have
               statutory authority to apply a PMS adjustment here in part because 19 U.S.C.
               § 1677b(f) sets out “special rules” for conducting a sales-below-cost test but does
               not mention PMS adjustments? Pls.’ Mot. for J. on the Agency R. at 6–7, Jan. 4,
               2021, ECF No. 33 (“Pls.’ Br.”). Can your proposed interpretation of 19 U.S.C. §
               1677b(f) be reconciled with the court’s prior decisions, or would it require the
               court to depart from its previous determinations?

       The statute requires Commerce in antidumping proceedings to determine normal value

based on the rules set forth in 19 U.S.C. § 1677b to achieve a “fair comparison” between normal

value and export price. 19 U.S.C. § 1677b(a). The statute in its basic definition of normal value
(not just constructed value) requires that normal value reflect a price that is in the “ordinary

course of trade.” Id. § 1677b(a)(1)(B)(i). This carries through to the subsection (b) normal value

provisions concerning sales below cost. Id. §§ 1677b(b)(1), (3) ((subsection (b)(3) uses the

similar term “ordinary course of business”). Moreover, the TPEA generally expanded the

meaning of “ordinary course of trade” to include any situation in which Commerce finds that a

particular market situation prevents a proper comparison between markets. See id.

§ 1677(15)(C) (Commerce “shall consider” such transactions outside ordinary course of trade).

It also authorizes Commerce to use “any” alternative cost calculation methodology if it

determines that a “particular market situation exists such that the cost of materials . . . does not

accurately reflect the cost of production in the ordinary course of trade.” Id. § 1677b(e). It

would be illogical to conclude that Congress intended for Commerce not to rely on costs

distorted by a particular market situation for constructed value, but still to rely on those same

distorted costs for purposes of cost of production and the sales-below-cost test.

       Our proposed interpretation would require the Court to depart from its previous

determination in Dong-A Steel Co. v. United States, 475 F. Supp. 3d 1317 (Ct. Int’l Trade 2020),

which, although is the first administrative review covering this antidumping duty order, is

nonetheless persuasive authority, and not binding. See Algoma Steel Corp. v. United States, 865

F.2d 240, 243 (Fed. Cir. 1989).


       2.      How do you respond to Plaintiffs’ argument that reference to a “totality of the
               circumstances” analysis is not, without more, sufficient basis for the existence of
               a PMS where individual factors do not suffice? See Reply Br. of HiSteel Co., Ltd.
               and Kukje Steel Co., Ltd. at 12, Apr. 13, 2021, ECF No. 43 (“Pls.’ Reply Br.”).

       The statute does not specify whether to consider particular market situation allegations

individually or based on a totality of the circumstances. See 19 U.S.C. § 1677(15). Commerce




                                                  2
has interepreted this to may mean that even if one factor alone does not demonstrate that a

particular market situation exists, when multiple factors are viewed together, they may

demonstrate a particular market situation exists. See IDM at 19.

                a.     What are the bounds of such a test? In other words, if each factor is itself
                       insufficient, what additional analysis is Commerce required to undertake
                       to demonstrate that the totality of the circumstances nevertheless reflect
                       the existence of a PMS?

        We do not necessarily agree with the proposition that every factor is insufficient alone.

The totality of the circumstances is generally a fact-specific inquiry and a flexible one depending

on the context. See Inner Mong. Jianlong Biochemical Co., Ltd. v. United States, 337 F. Supp.

3d 1329, 1347 (Ct. Int’l Trade 2018) (explaining for the bona fide sales analysis that “{t}he

totality of the circumstances test is a flexible one, allowing {Commerce} to prioritize certain

factors depending on the context, but it at least requires that Commerce consider as many factors

as are relevant.”); Passenger Vehicle and Light Truck Tires From the Socialist Republic of

Vietnam, 86 Fed. Reg. 504 (Dep’t of Commerce Jan. 6, 2021) (prelim. LTFV determ.), and

accompanying PDM at 13 (“In making a decision to consider two or more entities a single entity

for {anti-dumping} purposes, Commerce considers the totality of the circumstances and may

place more reliance on some factors than others, depending on the fact-specific circumstances of

the case.”), unchanged in Passenger Vehicle and Light Truck Tires From the Socialist Republic

of Vietnam, 86 Fed. Reg. 28,559 (Dep’t of Commerce May 27, 2021) (final LTFV determ.), and

IDM at 37. As such, the bounds of the totality of the circumstances test is dependent on the

facts. Even when each individual factor, when viewed in isolation is insufficient, Commerce

may examine facts collectively to determine whether the total cumulative effect of the examined

facts is sufficient.




                                                 3
       3.      How do you respond to Plaintiffs’ argument that the cost of a specific input may
               nevertheless reflect the cost of production in the ordinary course of trade, and
               therefore not require adjustment, even where a PMS exists generally? Pls.’ Reply
               Br. at 15–16.

       Plaintiffs’ argument belies the very point of Commerce finding that a particular market

situation exists. Here, Commerce found that “there is sufficient evidence demonstrating that the

market as a whole is distorted and a {particular market situation} exists such that the cost of

materials and fabrication or other processing of any kind does not accurately reflect the {cost of

production} in the ordinary course of trade.” IDM at 19 (emphasis added). Moreover,

companies “do not operate in a vacuum, but, rather, purchase their inputs in a market. If a

particular market is distorted as a whole, it would be illogical to conclude that one company

operating in that particular market is insulated from the market distortions with respect to costs.”

Id. In other words, once Commerce finds that a particular market situation exists, it necessarily

follows that a specific input does not reflect the cost of production in the ordinary course of

trade, because there are distortions in the whole market. See id.

               a.      Please identify any record evidence connecting Commerce’s
                       determination that a PMS existed during the POR with the specific
                       distortion of Plaintiffs’ input costs.

       As stated above, if a market is distorted as a whole, it is illogical to conclude that a

company operating in that market is insulated from the market distortions with respect to cost.

IDM at 19; see, e.g., Vicentin S.A.I.C. v. United States, 404 F. Supp. 3d 1323, 1340-41 (Ct. Int’l

Trade 2019) (explaining that the soybean market as a whole was distorted without specifically

examining the specific costs of the respondents).

       Here, Commerce found that the market for hot-rolled coil was distorted and a particular

market situation existed. The record evidence demonstrates that hot-rolled coil is the primary

input into HWR production, that the mandatory respondents purchased hot-rolled coil during the



                                                  4
period of review from entities who had previously been found to receive subsidies from the

Korean government for the production of hot-rolled coil, and that hot-rolled coil constitutes a

substantial proportion of the cost of producing HWR pipe and tube during the period of review.

See IDM at 15; see also PMS Allegation at 27 and Exhibits 7, 9, and 10; HiSteel’s Feb. 27, 2019

Section B and C Questionnaire Response at Appendix D3-B; Kukje Steel’s Aug. 7, 2019

Supplemental Section D Response at Exhibit S3-5; HiSteel’s Feb. 27, 2019 Section B, C, and D

Questionnaire Response at Appendix D-3-A; Kukje Steel’s Aug. 7, 2019 Supplemental Section

D Response at S3-3.

       Commerce explained that the Korean steel market has been sharply impacted by imports

of cheap Chinese steel products, placing downward pressure on Korean domestic steel prices.

See IDM at 15. The GTIS, China Export Statistics for Hot-Rolled Products by Value, 2016-

2018, was placed on the record and show that Korea is one of the top two destinations of Chinese

exports of hot-rolled steel for the time period, which includes the period of review. IDM at 15;

see also PMS Allegation Exhibit 113. Further, the GTIS, Summary- Korea Imports of Hot-

Rolled Coil and Plate, 2013-2018, shows that Korean import prices of HRC from China have

generally been significantly lower than they are from the rest of the world for the time period,

which includes the period of review. See IDM at 16; see also PMS Allegation Exhibit 117.

Moreover, the largest electricity supplier, KEPCO, is a government-controlled entity and

experiencing operating losses that Commerce considered to be implausible without government

control and cannot be considered competitively set. See IDM 16-17; see also PMS Allegation at

Exhibits 97 and 98. Along with strategic alliances, which we explain further below, Commerce

determined that a particular market situation existed.




                                                 5
       4.      Plaintiffs contend that Commerce lacked the expertise to reject Plaintiffs’ expert
               report raising concerns about the regression analysis that Commerce used to
               calculate a PMS adjustment. Pls.’ Reply Br. at 16–19. Please identify the record
               evidence underlying Commerce’s rejection of the expert report.

       Commerce employs economists with expertise in regression who reviewed the report

provided by plaintiffs and found that the expert report was unpersuasive. Commerce addressed

various concepts raised within the plaintiffs’ expert report, such as the selection of independent

variables and the assumption about capacity utilization rate. See IDM at 35-46. Commerce

responded based upon evidence provided by technical experts in the field, including what has

been published in Wooldridge 5th edition (2013). See IDM at 38 n.237; see also June 17 NFI

Memo. In selecting among imperfect options, Commerce concluded that the regression analysis

provided instead by petitioners “is a reasonable method to quantify the relationship between the

global uneconomic capacity and the price of steel inputs.” IDM at 35.

       5.      What cases and authorities best support your argument?

       We refer the Court to the legislative history of the Trade Preferences Extension Act. See

S. Rep. No. 114–45 (2015), 161 Cong. Rec. H4666-01, H4690 (daily ed. June 25, 2015)

(statement of Rep. Meehan), and 161 Cong. Rec. S2899-05, S2900 (May 14, 2015). Cases that

best support our argument include Vicentin S.A.I.C. v. United States, 404 F. Supp. 3d 1323,

1340-41 (Ct. Int’l Trade 2019) (finding that “Commerce points to considerable record evidence

that a {particular market situation} exists in Argentina such that the cost of materials does not

accurately reflect the cost of production in the ordinary course of trade” when “‘reliable evidence

demonstrates that Argentina's export tax regime impedes external trade and competitive pricing

for soybeans,’” but ultimately remanding Commerce’s particular market situation determination

based upon a double remedies issue regarding the particular market situation adjustment), and

NEXTEEL Co. v. United States, 355 F. Supp. 3d 1336, 1349 (Ct. Int’l Trade 2019) (“The



                                                 6
statute’s language and legislative history permit Commerce’s chosen methodology in this

investigation, which was to consider allegations of a particular market situation based on the

cumulative effect and the totality of the conditions in the foreign market. The court concludes

that Commerce’s particular market situation approach was reasonable in theory.”).

       In addition, the Federal Circuit has repeatedly “accorded particular deference to

Commerce in antidumping determinations{,}” Timken Co. v. United States, 354 F.3d 1334, 1342

(Fed. Cir. 2004) (citing Smith–Corona Group v. United States, 713 F.2d 1568, 1571

(Fed.Cir.1983) (“The Secretary has broad discretion in executing the {anti-dumping} law.”)),

and “‘substantial deference to Commerce’s statutory interpretation’” is given as Commerce is the

“master” of antidumping laws. Fujitsu Gen. Ltd. v. United States, 88 F.3d 1034, 1038 (Fed. Cir.

1996) (quoting Torrington Co. v. United States, 68 F.3d 1347, 1351 (Fed. Cir. 1995)).

       6.      Are there any recent or pending Federal Circuit or CIT cases that may change the
               analysis?

       It is possible pending cases at both the United States Court of Appeals for the Federal

Circuit and in this Court may change the Court’s analysis. The cases at the Federal Circuit

include NEXTEEL Co. v. United States, CAFC No. 2021-1334, and Hyundai Steel Company v.

United States, CAFC No. 2021-1748. A recent decision in this Court includes Borusan

Mannesmann v. United States, Ct. No. 20-00015, Slip Op. 21-18, with pending cases that may

involve the particular market situation issue in NEXTEEL Co. v. United States, Ct. No. 20-03868,

Hyundai Steel v. United States, Ct. No. 18-00154, Garg Tube Export LLP v. United States, Ct.

No. 20-00026, and Garg Tube Export LLP v. United States, Ct. No. 21-00169.




                                                7
III.   Questions to Defendant the Government

       1.      You argue that the court should permit Commerce to apply a PMS adjustment
               prior to a sales-below-cost test because this case is distinguishable from Husteel,
               Borusan, and Dong-A Steel; however, you only elaborate on the distinctions
               between this case and Saha Thai. Def.’s Br. at 21; see Saha Thai Steel Pipe v.
               United States, 43 CIT __, __, 422 F. Supp. 3d 1363 (2019), Husteel v. United
               States, 44 CIT __, __, 426 F. Supp. 3d 1376 (2020), Borusan Mannesmann v.
               United States, 44 CIT __, __, 426 F. Supp. 3d 1395 (2020), Dong-A Steel, 475 F.
               Supp. 3d 1317. Please clarify how this case is distinguishable from Husteel,
               Borusan, and Dong-A Steel.

       The underlying legal question regarding statutory authority is exactly the same in Husteel

v. United States, 426 F. Supp. 3d 1376 (2020), Borusan Mannesmann v. United States, 426 F.

Supp. 3d 1395 (2020), and Dong-A Steel v. United States, 475 F. Supp. 3d 1317 (2020), in which

Commerce made a particular market situation adjustment to the cost of production for the sales-

below-cost test for home market sales. We apologize that our brief was unclear, as we meant to

refer only to the recent slip opinion in Saha Thai Steel Pipe Public Co., Ltd. v. United States,

Slip Op. 20-181, No. 18-000214 (Ct. Int’l Trade Dec. 21, 2020), as distinguishable, whereas the

other three cited cases are distinguishable only to the extent that they have not proceeded to final

judgment and are based on different records

       2.      You contend that, based on four-factor totality of the circumstances test, a PMS
               exists in this case even where one did not exist in prior cases relying on the same
               four factors because this case includes more evidence on the record. Def.’s Br. at
               17. Please identify the relevant additional evidence.

       As we explained in our brief, Commerce determined that there is additional record

evidence that a particular market situation exists that distinguishes this record from records in

prior cases. For example, here, Commerce found that it was notable that KEPCO reported its

first operating loss in six years for 2018 because it was implausible that losses of this magnitude,

associated with KEPCO’s pricing, would have occurred without government control, particularly

when KEPCO explicitly states that its costs are submitted to the government of Korea to



                                                 8
establish the electricity rate. See IDM at 17; PMS Allegation at Exhibits 97 and 98. This

evidence did not exist in previous records.

       Moreover, updated data from GTIS, China Export Statistics for Hot-Rolled Products by

Value, 2016-2018 and GTIS, Summary- Korea Imports of Hot-Rolled Coil and Plate, 2013-2018

show that Korea continues to be one of the top two destinations of Chinese exports of hot-rolled

steel and that Korean import prices of HRC from China have been significantly lower than the

rest of the world into this period of review. See IDM at 15; PMS Allegation Exhibit 113, 117.

               a.     You note that there is “ample evidence of the global overcapacity of steel
                      and its impact on HRC prices in Korea, as well as the subsidization of
                      electricity and HRC.” Id. Is there similarly ample evidence to support the
                      existence of the other two factors underlying the PMS determination?

       For the other two factors, strategic alliances and subsidization of HRC, Commerce

considered the evidence on the record and found that as part of the totality of the circumstances,

strategic alliance and the subsidization of HRC contributed to finding that a particular market

situation exists during the period of review. See IDM at 15-16. To the extent the Court equates

“ample” with “substantial,” substantial evidence exists to support this determination.

       For example, the strategic alliances between Korean HRC suppliers and Korean HWR

pipe and tube producers are demonstrated by the news articles on the record in this review in

regard to fines levied by the Korean Fair Trade Commission in December, 2017, against Korean

steel producers as well as a business proprietary declaration from 2013 and the verification of

POSCO’s cost responses in OCTG from Korea conducted in 2014. See id. at 16 n.80. Indeed, a

Korean Fair Trade Commission official referred to the rigging of bids as a “long-term chronic

practice.” Id. at 16 n.83. Thus, Commerce found that strategic alliances contributed to the

downward pressure of market prices. See id. at 16. The record evidence also demonstrates that

the mandatory respondents purchased HRC during the period of review from entities who had



                                                 9
previously been found to receive subsidies from the Korean government for the production of

HRC. See id. at 15.

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   JEANNE E. DAVIDSON
                                                   Director

                                                   s/Claudia Burke
                                                   CLAUDIA BURKE
                                                   Assistant Director

OF COUNSEL:                                        s/Kara M. Westercamp
VANIA WANG                                         KARA M. WESTERCAMP
Attorney                                           Trial Attorney
Department of Commerce                             U.S. Department of Justice
Office of the Chief Counsel                        Civil Division
 for Trade Enforcement & Compliance                Commercial Litigation Branch
                                                   P.O. Box 480
                                                   Ben Franklin Station
                                                   Washington, D.C. 20044
                                                   Tel: (202) 305-7571

July 12, 2021                                      Attorneys for Defendant




                                              10
                             CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing brief complies with the Rules of this Court and the
Court’s order inviting responses to questions, in that it is less than 15 pages.

                                      /s/Kara M. Westercamp




                                                11
